Case 2:17-cv-12188-CCC-JBC Document 77 Filed 07/31/20 Page 1 of 3 PageID: 1088




Michael G. Bongiorno (pro hac vice)       Susan M. Leming
David S. Lesser (pro hac vice)            BROWN & CONNERY, LLP
Jamie S. Dycus (pro hac vice)             360 Haddon Avenue
WILMER CUTLER PICKERING                   Westmont, NJ 08108
   HALE AND DORR LLP                      (t) 856-854-8900
7 World Trade Center                      (f) 856-858-4967
250 Greenwich Street                      sleming@brownconnery.com
New York, NY 10007
(t) 212-230-8800                         Attorney for Defendants Glencore plc
(f) 212-230-8888                         and Ivan Glasenberg
michael.bongiorno@wilmerhale.com
david.lesser@wilmerhale.com
jamie.dycus@wilmerhale.com

Attorneys for Defendants Glencore
plc and Ivan Glasenberg


                    UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEW JERSEY



CHARLES DAVIS,
Individually and on Behalf of             Case No. 2:17-cv-12188-CCC-JBC
All Others Similarly Situated,

                        Plaintiff,
                                         NOTICE OF DEFENDANTS
                   v.                    GLENCORE PLC’S AND
                                         IVAN GLASENBERG’S
KATANGA MINING LIMITED,                  MOTION TO DISMISS THE
JOHNNY BLIZZARD, JACQUES                 CORRECTED FIRST AMENDED
LUBBE, MATTHEW COLWILL,                  CLASS ACTION COMPLAINT
ARISTOTELIS MISTADAKIS,                  AND REQUEST FOR ORAL
LIAM GALLAGHER, TIM                      ARGUMENT
HENDERSON, IVAN
GLASENBERG, and GLENCORE                 Motion Day: September 8, 2020
PLC,
                        Defendants.
Case 2:17-cv-12188-CCC-JBC Document 77 Filed 07/31/20 Page 2 of 3 PageID: 1089




      PLEASE TAKE NOTICE that on September 8, 2020, or as soon thereafter

as counsel may be heard, defendants Glencore plc and Ivan Glasenberg (together,

“Defendants”), by and through their counsel, shall move the Honorable Claire C.

Cecchi, United States District Judge for the District of New Jersey, for an Order

dismissing Plaintiffs’ Corrected First Amended Class Action Complaint for

Violation of the Federal Securities Laws, dated July 22, 2020 (Dkt. 71), pursuant to

Rules 9(b), 12(b)(2), and 12(b)(6) of the Federal Rules of Civil Procedure and the

Private Securities Litigation Reform Act of 1995, 15 U.S.C. § 78u-4 et seq., for

lack of personal jurisdiction and for failure to state a claim upon which relief can

be granted, and granting such other and further relief as the Court may deem just

and proper.

      PLEASE TAKE FURTHER NOTICE that in support of this Motion to

Dismiss, Defendants will rely on the accompanying Memorandum of Law, the

accompanying Declarations of Ivan Glasenberg and John Burton, and the

Memorandum of Law in Support of Defendants Katanga Mining Limited, Johnny

Blizzard, Jacques Lubbe, Matthew Colwill, Liam Gallagher, and Tim Henderson’s

Motion to Dismiss the Amended Complaint (Dkt. 76-1).

      PLEASE TAKE FURTHER NOTICE that a proposed form of Order is

submitted herewith.




                                          2
Case 2:17-cv-12188-CCC-JBC Document 77 Filed 07/31/20 Page 3 of 3 PageID: 1090




      PLEASE TAKE FURTHER NOTICE that Defendants request oral

argument.

Dated: July 31, 2020

                                          Respectfully submitted,


                                          /s/ Susan M. Leming_______
                                          Susan M. Leming
                                          BROWN & CONNERY, LLP
                                          360 Haddon Avenue
                                          Westmont, NJ 08108
                                          (t) 856-854-8900
                                          (f) 856-858-4967
                                          sleming@brownconnery.com

                                          Attorney for Defendants Glencore plc
                                          and Ivan Glasenberg

                                           Michael G. Bongiorno
                                           David S. Lesser
                                           Jamie S. Dycus
                                           WILMER CUTLER PICKERING
                                             HALE AND DORR LLP
                                          250 Greenwich Street
                                          New York, NY 10007
                                          (t) 212-230-8800
                                          (f) 212-230-8888
                                          michael.bongiorno@wilmerhale.com
                                          david.lesser@wilmerhale.com
                                          jamie.dycus@wilmerhale.com

                                          Attorneys for Defendants Glencore
                                          plc and Ivan Glasenberg




                                      3
